Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 1 of 22   PageID #: 1165



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 15-00704 HG-02
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
TYLER D.K. PACARRO,                  )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
       FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 148)


      Defendant is currently incarcerated at the Federal

Correctional Institution Oxford in Wisconsin with a projected

release date of February 28, 2022.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 148) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 2 of 22   PageID #: 1166



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (I)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 3 of 22   PageID #: 1167



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented the request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Government argues that this Court lacks subject-matter

jurisdiction to consider Defendant’s Motion because it claims the

Defendant did not specifically raise all of his medical concerns

in his June 26, 2020 letter to the warden requesting

compassionate release.       (Gov’t Opp. at p. 8, ECF No. 156).

      The Government concedes, however, that more than 30 days

have passed since the Defendant sent his letter to the warden on

June 26, 2020.

      Numerous courts have rejected the Government’s argument that

the procedural requirement in 3582(c)(1)(A) is jurisdictional.

United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (the

Sixth Circuit Court of Appeals held that a prisoner’s failure to

comply with Section 3582(c)(1)(A)’s filing prerequisites does not

deprive the court of subject-matter jurisdiction over the

motion); United States v. Connell,           F.Supp.3d     , 2020 WL

2315858, *3 (N.D. Cal. May 8, 2020) (finding Section

3582(c)(1)(A)’s exhaustion provision is not jurisdictional).

      This Court agrees and finds that the procedural requirement

                                      3
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 4 of 22   PageID #: 1168



in Section 3582(c)(1)(A) is not jurisdictional, but it is a

mandatory filing prerequisite.        United States v. Arciero, Crim.

No. 13-001036SOM, 2020 WL 3037073, *5 (D. Haw. June 5, 2020)

(explaining that Section 3582(c)(1)(A) is a mandatory claim-

processing rule, not a jurisdictional rule); see Fort Bend Cty.,

Texas v. Davis, 139 S.Ct. 1843, 1852 (2019) (finding requirement

for exhaustion of administrative remedies before the agency is

“mandatory” and nonjurisdictional).

      The Government’s argument that complete issue exhaustion is

required conflicts with the statute’s text.          The statute

specifically allows a defendant to seek compassionate release

following a 30-day lapse in receipt from the warden and does not

require the prisoner to fully exhaust all administrative remedies

before seeking relief in Court.        18 U.S.C. § 3582(c)(1)(A).

Complete issue exhaustion as to the Defendant’s specific medical

conditions is not required, particularly given the ever-changing

data and medical information available relating to the COVID-19

pandemic.    United States v. Torres, 464 F.Supp.3d 651, 655,

(S.D.N.Y. 2020).

      More than thirty days have lapsed since the Defendant

submitted his request for compassionate release based on his

medical conditions to the warden.         The 30-day lapse allows the

Court to consider Defendant’s Motion pursuant to 18 U.S.C. §

3582(c)(1)(A).     The Court is able to consider the legal basis

upon which Defendant sought compassionate relief before the


                                      4
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 5 of 22   PageID #: 1169



warden, and the Defendant may present his medical information as

it is currently available.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons
                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.


                                      5
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 6 of 22   PageID #: 1170



      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the district courts

in the Ninth Circuit that have concluded that Section 1B1.13 and

its definition of “extraordinary and compelling reasons” applies

to motions for compassionate release even though the sentencing

guideline was not separately amended following the passage of the

First Step Act.     See Riley v. United States, 2020 WL 1819838, *8

(W.D. Wash. Apr. 10, 2020) (collecting cases); United States v.

Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

                                      6
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 7 of 22   PageID #: 1171



      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration
            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).


                                      7
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 8 of 22    PageID #: 1172




      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker, 976 F.3d 228, 234-35 (2d Cir. 2020);

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY


      On September 9, 2015, the grand jury returned an Indictment

charging Defendant for his role in a conspiracy to distribute 50

grams or more of methamphetamine in violation of 21 U.S.C. §§

846, 841(a)((1), & 841(b)(1)(A).          (Indictment, ECF No. 1).

      On February 19, 2016, Defendant pled guilty, pursuant to a

plea agreement, to the one count in the Indictment.              (ECF Nos.

65-76).

      Defendant’s Presentence Investigation Report (ECF No. 134)

reflected that at the time of sentencing Defendant was 25 years

old, and he was in Criminal History Category III with a Total

Offense Level of 26 and a statutory mandatory minimum sentence of

120 months imprisonment.       (Id. at pp. 2, 38).

      The Court imposed the mandatory minimum sentence of 120

months imprisonment, followed by 5 years of supervised release.

(Judgment, ECF No. 146).

      On August 18, 2020, Defendant, proceeding pro se, filed a

                                      8
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 9 of 22    PageID #: 1173



Motion for Emergency Compassionate Release.          (ECF No. 148).

      On August 25, 2020, the Court appointed counsel for

Defendant to assist him in supplementing his Motion.              (ECF No.

150).

      On September 4, 2020, Defendant, with the assistance of

counsel, filed a Supplemental Memorandum in Support of his

Motion.    (ECF No. 152).

      On September 17, 2020, the Government filed its Opposition.

(ECF No. 156).

      On September 28, 2020, Defendant filed his Reply.             (ECF No.

157).

      On October 20, 2020, Defendant filed an UPDATE TO THE COURT

REGARDING MR. PACARRO’S MOTION FOR MODIFICATION OF SENTENCE IN

ACCORDANCE WITH TITLE 18 U.S.C. § 3582(c)(1)(A)(i).              (ECF No.

161).

      On October 26, 2020, the Court issued an additional briefing

schedule.    (ECF No.    165).

      On November 23, 2020, Defendant filed a NOTICE OF

SUPPLEMENTAL AUTHORITY.       (ECF No.    166).

      On the same date, Defendant filed a SECOND UPDATE TO THE

COURT REGRADING MR. PACARRO’S MOTION FOR MODIFICATION OF SENTENCE

IN ACCORDANCE WITH TITLE 18 U.S.C. § 3582(c)(1)(A)(i).              (ECF No.

167).

      On December 3, 2020, Defendant filed a SECOND NOTICE OF

SUPPLEMENTAL AUTHORITY.       (ECF No. 170).


                                      9
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 10 of 22   PageID #: 1174



       The Court elects to decide the matter without a hearing

 pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


       Defendant Pacarro is 28 years old.        Defendant is

 incarcerated at the Federal Correctional Institution Oxford in

 Wisconsin.    Defendant bears the burden to demonstrate that

 extraordinary and compelling reasons exist that warrant immediate

 release from incarceration.       United States v. Greenhut, 2020 WL

 509385, *1 (C.D. Cal. Jan. 31, 2020).

       A defendant’s general concerns about potential exposure to

 COVID-19 while incarcerated do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.

 United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

 Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020

 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

       The Centers for Disease Control has identified certain

 categories of individuals that are at a higher risk for severe

 illness due to COVID-19.       The list includes people with

 conditions such as: chronic lung disease, moderate or serious

 asthma, serious heart conditions, obesity, chronic kidney

 disease, liver disease, diabetes, or individuals who are

 immunocompromised.     See United States v. Jones, Crim. No. 13-

 00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).




                                      10
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 11 of 22   PageID #: 1175



 I.    Medical Condition

       A.      Current Centers For Disease Control Standards And
               Defendant’s Medical Concerns


       Defendant alleges that he has obesity.         Defendant also

 states that he has gout.

       The Centers for Disease Control (“CDC”) has explained that,

 as of December 14, 2020, people with certain underlying medical

 conditions are at increased risk for severe illness from COVID-

 19, which include obesity.       (CDC Coronavirus Disease 2019 (COVID-

 19) Website, available at       http://www.cdc.gov/coronavirus/

 2019-ncov/need-extra-precautions/people-with-medical-conditions.h

 tml?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html, last

 visited 12/14/20).


       B.      Defendant Has Contracted And Recovered From COVID-19


       On October 13, 2020, Defendant tested positive for COVID-19,

 and he was “Asymptomatic.”       (Def.’s Supplemental BOP Medical

 Records at p. 15, attached as Ex. E to Def.’s Supp., ECF No.

 164).      Defendant was quarantined and monitored for symptoms.

 (Def.’s Second Supplemental BOP Medical Records at p. 6, attached

 as Ex. F to Def.’s Second Supp., ECF No. 167-2).           Defendant did

 not experience negative COVID-19 symptoms and did not present

 cough, fever, fatigue, or loss of sense of taste or smell.             (Id.)
                                                                         ---
 Defendant had even and unlabored respirations, spoke clearly,

                                      11
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 12 of 22   PageID #: 1176



 moved with ease, and was not in distress.         (Id.)

       Defendant was deemed fully recovered from COVID-19 on

 October 27, 2020. (Id. at p. 12).

       Little is understood about the possibility of COVID-19 re-

 infection, however, the fact that Defendant has already

 contracted COVID-19 and recovered counsels against a finding of

 extraordinary and compelling circumstances to warrant granting

 immediate release.     United States v. Ofa, Crim. No. 17-00145 JMS-

 01, 2020 WL 4496497, *2-*3 (D. Haw. Aug. 4, 2020).           Numerous

 courts have concluded that the dangers associated with COVID-19

 are not a ground for relief for someone who already had the

 disease and recovered.      United States v. Molley, Crim. No. 15-

 0254 JCC, 2020 WL 3498482, *2 (W.D. Wash. June 29, 2020); United

 States v. Zubkov, 460 F.3d 450, 454 (S.D.N.Y. 2020).


       C.    Medical Conclusion


       Defendant is 28 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc.gov/

 coronavirus2019-ncov/need-extra-precautions/older-adults.html,

 last visited 12/14/20).

       Defendant is 28 years old and his age does not place him in

 a category that would constitute an extraordinary and compelling

 reason for compassionate release.


                                      12
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 13 of 22    PageID #: 1177



       Defendant has a history of obesity.        (Presentence Report at

 ¶ 96, ECF No. 134).      As of February 4, 2020, Defendant was 5'6"

 and weighed 232 pounds.      (Def.’s BOP Medical Records, attached as

 Ex. B to Def.’s Motion at p. 3, ECF No. 155).          Defendant’s Body

 Mass Index was 37.4.      (Id. at p. 5).     On October 13, 2020,

 Defendant’s Body Mass Index was 38.1.         (Def.’s Second Supp. BOP

 Medical Records at p. 2, attached as Ex. F to Def.’s Second

 Supp., ECF No. 167-2).      The Court is concerned by Defendant’s

 Body Mass Index, but this factor alone is insufficient to support

 a finding of “extraordinary and compelling reasons” for immediate

 release.

       Defendant’s medical records reflect that his obesity and

 gout conditions have been addressed while he has been

 incarcerated.     Defendant has been prescribed various medications

 to treat his gout, he has been counseled on diet, exercise, and

 weight loss programs, and he continues to have access to medical

 care.   (BOP Medical Records at pp. 5, 9, 12, 24, ECF No. 155).

 Defendant contracted COVID-19 but was asymptomatic.              At this

 point in time, the records reflect his recovery from COVID-19 on

 October 27, 2020.

       Conditions that can be managed in prison are not a basis for

 compassionate release.      United States v. Kazanowski, Crim. No.

 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020)

 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)).




                                      13
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 14 of 22   PageID #: 1178



 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that he is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       Defendant Pacarro is currently serving a term of

 imprisonment for his role in a six-person conspiracy to

 distribute large quantities of high purity methamphetamine in the

 community.    Defendant acted as a courier and transported more

 than 2 pounds of methamphetamine from San Diego to Hawaii.

 (Presentence Report at ¶ 52, ECF No. 134).          Defendant also

 smuggled half of an AR-15 assault rifle to Hawaii.           (Id. at ¶¶

 28, 41).    Defendant was held responsible for 521.7 grams of “ice”

 and 907.2 grams of generic methamphetamine.          (Id. at ¶¶ 55- 56).

       Defendant was 25 years old at the time of his sentencing and

 was in Criminal History Category III with a serious criminal

 history.

       The Presentence Report reflects that Defendant has a history

 of robbery, weapons possession, and violence.          On December 12,


                                      14
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 15 of 22    PageID #: 1179



 2011, Defendant was arrested for Assault after punching his

 brother in the head.      (Presentence Report at ¶ 77, ECF No. 134).

 Defendant was given a citation and ordered to stay away from the

 family residence for 24 hours.        (Id.)   Defendant did not comply

 with the order and he returned to the residence the following day

 on December 13, 2011.      (Id. at ¶ 68).     Defendant’s mother called

 police, stating that the Defendant came to the residence, yelled

 profanities, and threw items around her house in violation of a

 24-hour warning issued by police officers.          (Id.)

       The following day, on December 14, 2011, Defendant’s mother

 received a Temporary Restraining Order against the Defendant.

 (Id. at ¶ 94).

       On July 26, 2012, Defendant was convicted of Abuse of

 Family/Household Member in Family Court as a result of the

 December 12 and 13, 2011 incidents.        (Id. at ¶ 68).        Defendant

 was ordered to attend anger management classes as a condition of

 probation, but he failed to do so.        (Id.)    Defendant’s probation

 was revoked on three separate occasions.          (Id.)

       On October 22, 2013, Defendant was convicted of Promoting

 Detrimental Drugs in the Third Degree.         (Id. at ¶ 70).

       Four days later, on October 26, 2013, Defendant was arrested

 again.   (Id. at ¶ 72).     Officers observed Defendant drive a moped

 and perform a “wheelie” across an intersection in Waikiki,

 narrowly avoiding a collision with another vehicle.              (Id.)

 Defendant was stopped and admitted that he did not have a

 driver’s license and that the moped was stolen.           (Id.)     Defendant
                                 15
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 16 of 22   PageID #: 1180



 was convicted of Unauthorized Control of a Propelled Vehicle.

 (Id.)   Defendant also had two prior convictions for Driving

 Without a License.     (Id. at ¶¶ 69, 71).

       One month later, on November 25, 2013, Defendant was

 arrested for Robbery in the First Degree.         According to Honolulu

 Police Reports, the alleged victim reported that he was stopped

 at a traffic light while driving a moped in Honolulu, when a male

 exited the passenger side of a vehicle and struck the victim with

 a baseball bat and demanded the moped.         (Id. at ¶ 76).     The

 victim got off his moped and the suspect drove away on it, while

 the driver followed him.       (Id.)   The victim was shown a

 photographic lineup and identified the Defendant and another

 individual as the assailants.       (Id.)

       Defendant was in Hawaii State custody awaiting trial for

 Robbery in the First Degree when the grand jury returned the

 Indictment charging him for his role in the drug conspiracy in

 the instant case.     A Writ of Habeas Corpus Ad Prosequendum was

 issued and Defendant was transferred from state custody to

 federal custody.     (Id. at ¶ 3).

       For the instant offense, Defendant was subject to a

 statutory mandatory minimum sentence of 120 months imprisonment,

 and he was in Criminal History Category III.

       Defendant was sentenced to the statutory mandatory minimum

 of 120 months imprisonment.

       Following sentencing, in September 2017, Defendant pled

 guilty to lesser charges relating to the November 2013 incident
                                 16
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 17 of 22   PageID #: 1181



 where the victim was hit with a baseball bat and Defendant and

 another individual stole his moped.        Defendant pled guilty to

 Unauthorized Control of a Propelled Vehicle and Theft in the

 Second Degree in Hawaii State Court for which he received two

 concurrent terms of imprisonment of five years.           (Exhibit 1,

 attached to Gov’t Opp., ECF No. 156-1; Exhibit 2, attached to

 Gov’t Opp., ECF No. 156-2).

       Defendant has numerous other arrests, including another

 arrest for Robbery in the First Degree in 2012, where officers

 seized a 16-inch retractable metal baton from the Defendant.

 (Presentence Report at ¶ 76, ECF No. 134).          In 2014, Defendant

 was arrested for Carrying or Possessing a Loaded Firearm on a

 Public Highway.     (Id. at ¶ 85).     Officers seized a Smith and

 Wesson .38 handgun and five .38 caliber cartridges loaded with

 full metal jacket bullets during the arrest.          (Id.)

       At the time of Defendant’s August 30, 2017 sentencing,

 neither of the September 2017 convictions was used to calculate

 Defendant’s sentencing guidelines.


       B.    First Step Act’s Change To Safety Valve Eligibility


       Following Defendant’s sentencing, in 2018, the First Step

 Act expanded safety valve eligibility for certain defendants.

 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, §

 402(a).

       The First Step altered the eligibility for the safety valve

 and now allows a defendant to be eligible if he does not have:
                                 17
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 18 of 22   PageID #: 1182



       (A)     more than 4 criminal history points, excluding any
               criminal history points resulting from a 1-point
               offense, as determined under the sentencing guidelines;

       (B)     a prior 3-point offense, as determined under the
               sentencing guidelines; and,

       (C)     a prior 2-point violent offense, as determined under
               these sentencing guidelines.

       First Step Act § 402.

       Defendant argues that the Court should lower his sentence

 based on the change to the safety valve eligibility calculations

 set forth in the First Step Act.

       Congress, however, did not make the provision retroactive.

 United States v. Manzo, 793 Fed. Appx. 620 (9th Cir. Feb. 11,

 2020).      A defendant is not entitled to resentencing pursuant to

 the First Step Act’s change in safety valve calculations.             See

 United States v. Sanchez, 795 Fed. Appx. 704, 707 (11th Cir. Nov.

 15, 2019).      The First Step Act specifically provides that such

 amendments are only to apply if the sentence has not been imposed

 as of the date of the Act’s enactment.         First Step Act of 2018,

 Pub. L. No. 115-391, 132 Stat. 5194, § 402(b).          Defendant was

 sentenced before the Act’s enactment and the change in law for

 safety valve calculations does not apply retroactively in a

 motion for compassionate release.        See United States v. Flores,

 2020 WL 5630263, *1-*2 (N.D. Cal. Sept. 21, 2020).

       As the Government correctly points out in its Opposition,

 Defendant has not established that the safety valve would apply

 to him even if he was eligible for resentencing.

       First, there is a question if Defendant’s July 26, 2012
                                  18
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 19 of 22   PageID #: 1183



 conviction for Abuse of Family/Household Member in Family Court

 Case No. FC11-1-2383, for which he received 2-points, constitutes

 a “violent offense” for purposes of safety valve calculations.

       Second, on September 14, 2017, Defendant was convicted of

 Unauthorized Control of Propelled Vehicle in Hawaii State Court

 for which he received a term of imprisonment of five years.

 (Exhibit 2, attached to Gov’t Opp., ECF No. 156-2).

       Third, on September 25, 2017, Defendant was convicted of

 Theft in the Second Degree in Hawaii State Court for which he

 received a term of imprisonment of five years.          (Exhibit 1,

 attached to Gov’t Opp., ECF No. 156-1).

       Neither the September 14, 2017 conviction nor the September

 25, 2017 conviction was calculated as part of Defendant’s

 sentencing guidelines in this case because the convictions were

 entered after the August 30, 2017 sentencing hearing.

       Defendant’s arguments based on the First Step Act’s

 expansion of safety valve eligibility are wholly inapplicable

 here.   Defendant is not eligible for resentencing based on the

 change in law.     Even if Defendant was eligible for resentencing,

 the change in law does not apply to Defendant.          In fact, if

 resentenced, Defendant would likely be in Criminal History

 Category V, rather than Criminal History Category III.            Defendant

 would not be safety valve eligible due to the two September 2017

 convictions in Hawaii State Court that were entered following his

 August 2017 sentencing in this case.         (Gov’t Opp. at p. 12, ECF

 No. 156).
                                      19
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 20 of 22   PageID #: 1184



       C.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, 466 F.Supp.3d

 1127, 1133 n.9 (D. Ore. May 12, 2020).

       Defendant received a 120-month sentence.         His projected

 release date is February 28, 2022.


       D.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of his 120-month mandatory

 minimum sentence.     Defendant is currently serving a sentence for

 being a member of a conspiracy to distribute large quantities of

 highly pure methamphetamine in the community.

       Defendant’s history and characteristics also do not favor a

 reduced sentence.     At age 25, Defendant was in Criminal History

 Category III with convictions for Abuse of a Household/Family

 Member and Promoting Detrimental Drugs.

       Defendant was in state custody for a Robbery offense that

                                      20
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 21 of 22   PageID #: 1185



 involved violence when he was indicted for the crime for which he

 is currently serving his sentence.        Defendant subsequently pled

 guilty to lesser charges of Theft and Unauthorized Use of a

 Propelled Vehicle for which he received sentences of five years

 imprisonment, which were not calculated as part of Defendant’s

 criminal history score.

       Defendant has a poor record on supervision as he violated

 the terms of his probation in Hawaii State Court on numerous

 occasions and failed to complete his anger management course.

       Defendant also has a history of possessing weapons.

 Defendant transported parts of an assault weapon while involved

 in the instant conspiracy to distribute methamphetamine.            During

 prior arrests, Honolulu Police Officer seized a metal baton, a

 handgun, and ammunition from the Defendant’s possession.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release because of his obesity and gout.         The record does not

 demonstrate that he is suffering from a terminal health condition

 or a condition that substantially interferes with his ability to

 provide self-care while incarcerated.         Defendant has already

 contracted COVID-19 and fully recovered.         Defendant has been able

 to manage his medical conditions while incarcerated.             The record

 demonstrates that Defendant has received and continues to receive

 appropriate medical care while incarcerated.

       Defendant is serving a sentence for a felony drug
                                  21
Case 1:15-cr-00704-HG Document 171 Filed 12/14/20 Page 22 of 22    PageID #: 1186



 trafficking conviction that involved him transporting more than 2

 pounds of methamphetamine to Hawaii.         Defendant’s serious

 criminal record, convictions following his sentencing in this

 case, history of violence and use of weapons, and his poor record

 of behavior on probation in Hawaii state court demonstrate that

 he poses a danger to the safety of others and the community.

       Defendant’s immediate release would not adequately reflect

 the seriousness of the offense, would not properly deter similar

 criminal conduct, and would not protect the public.              The factors

 in Section 3553(a) do not support the immediate release of the

 Defendant.


                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under The First Step

 Act (COMPASSIONATE RELEASE) (ECF No. 148) is DENIED.

       IT IS SO ORDERED.

       Dated: December 14, 2020, Honolulu, Hawaii.




 United States v. Tyler D.K. Pacarro, Crim. No. 15-00704 HG-02;
 ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
 FIRST STEP ACT (ECF No. 148)
                                 22
